—Order, Supreme Court, New York County (Carol Huff, J.), entered June 16, 1998, which, in an action by an employment placement agency against a law firm partner for tortious interference with business relations and prima facie tort, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Assuming in plaintiffs favor that defendant, not his firm’s office manager, was the person at the firm who decided to terminate the firm’s relationship with plaintiff, and that defendant made this decision not because plaintiff increased its rates but because plaintiff refused defendant’s demand that it procure for him hockey tickets that would have cost it $8,000, the action must be dismissed in the absence of evidence tending to show that, in demanding the hockey tickets and terminating relations with plaintiff, defendant was acting other than as an agent of his firm, or with the sole intent of harming plaintiff (see, Nu-Life Constr. Corp. v Board of Educ., 204 AD2d 106, Iv dismissed 84 NY2d 850). Further, as the IAS Court *192found, defendant’s demand or request for the tickets was made “to promote the Firms’s business objectives”. We have reviewed plaintiffs other claims and find them to be unavailing. Concur — Ellerin, P. J., Sullivan, Wallach and Rubin, JJ.